JONES J.
1. Under Section 14, Article IV of the Ohio Constitution, the compensation of common pleas judges can neither be increased nor deminished during their term, and if once fixed it cannot be denied; nor does such compensation vary with the amount of service rendered by the occupant of the office.
2. The provisions of that section require that such judges shall receive the compensation provided by law at “stated times,” and not at times depending upon procurement of the approval of another official.
3. Section 2252, General Code, providing that such compensation shall be paid quarterly from the county treasury, is a valid legislative act; but the clause in Section 1558, General Code, (110 OL. 52) requiring the approval of the Chief Justice as a prerequisite to the issuance of a warrant by the county auditor, is constitutionally invalid.
Judgment affirmed.
Matthias, Day, Kinkade and Robinson, JJ., concur; Marshall, C. J., and Allen, J., dissent.